Citation Nr: 0730362	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  07-07 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
chronic blepharoconjunctivitis of both eyes, with chronic 
tearing, to include the question of whether separate 
evaluations are warranted for both eyes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from May 1945 to August 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a October 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

In this case, the Board notes some inconsistencies between 
the appealed rating decision and the February 2007 Statement 
of the Case.  The appealed rating decision was focused on the 
question of whether an evaluation in excess of 10 percent was 
warranted, whereas the Statement of the Case includes the 
issue of "[e]ntitlement to separate evaluations for chronic 
blepharoconjunctivitis of each eye."  Given this 
inconsistency, and in order to provide the fullest possible 
consideration in the veteran's case, the Board has addressed 
the questions of both an increased evaluation and separate 
evaluations for each eye.

The Board also notes that disposition of this case has 
followed a grant of a motion to advance this appeal on the 
Board's docket pursuant to the provisions of 38 U.S.C.A. 
§ 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  The veteran's chronic blepharoconjunctivitis of each eye 
is symptomatic but has not been shown to encompass 
trachomatous symptomatology; moreover, the veteran's worst 
corrected vision has been shown to be 20/30-, 20/30+, and 
20/30+2 in the right eye and 20/30+ and 20/30+2 in the left 
eye.

2.  The applicable regulations for evaluating conjunctivitis 
cases do not sanction the assignment of separate evaluations 
for each eye.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
chronic blepharoconjunctivitis of both eyes, with chronic 
tearing, have not been met; moreover, there exists no legal 
basis for assignment of separate evaluations for each eye.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.84a, Diagnostic Code 
6018 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and afforded him a VA examination 
addressing his eye disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a May 2006 letter.  By this letter, the RO also 
notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence in his possession to the RO, and the 
Board finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter was issued prior to the appealed 
rating decision, thus posing no procedural concerns in view 
of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was fully accomplished in the May 2006 VCAA letter.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

In the present case, the RO granted service connection for 
chronic catarrhal conjunctivitis with marginal blepharitis in 
a February 1961 rating decision, based upon treatment for 
this disorder in service and a December 1960 VA examination 
showing the disorder.  A 10 percent evaluation was assigned, 
effective from November 1960.

Recent VA treatment records indicate that the veteran has 
complained of gradual changes in his vision.  In October 
2005, following this complaint, he was found to have right 
eye vision of 20/20- and left eye vision of 20/20, with an 
assessment of bilateral chronic dry eyes and cataracts 
rendered.  In May 2006, he reported tearing of both eyes and 
a history of bilateral dry eye syndrome, cataracts, and 
suspect glaucoma secondary to a family history.  An 
examination reveled right eye vision of 20/25- at distance 
and 20/20 at near, and left eye vision of 20/30+ at distance 
and 20/20- at near.  An assessment of bilateral chronic dry 
eye syndrome was rendered.

The veteran's June 2006 optometry progress note has been 
incorporated into the claims file as a VA examination report.  
During this consultation, the veteran reported bilateral 
constant tearing for three to five years, dry eye syndrome, 
cataracts, intraocular pressure, and suspect glaucoma 
secondary to a family history.  The examination revealed 
right eye vision to 20/30- and left eye vision to 20/30+ at 
distance.  Other findings included bilateral blepharitis with 
crusting, bilateral plugged Meibomian gland orifices, grade 
two erythema, bilateral mild superficial punctuate keratitis 
of the cornea, and a left eye nevus.  The assessments 
included chronic bilateral blepharoconjunctivitis, with 
chronic tearing as a result and mildly reduced vision; and 
mild cataracts with mildly reduced vision.  A separate 
section of the report indicates vision of 20/30+2 
bilaterally, with no diplopia or visual field deficit.

Subsequently, the veteran was reevaluated in August 2006, 
with complaints of worsening vision in the left eye and pain 
and redness in the morning.  The examination revealed vision 
in both eyes to be 20/30+.  Fluorometholone was instructed to 
be continued twice daily.

In a September 2002 addendum, the veteran's assertion of 
worsening vision over the last year was noted.  The 
optometrist noted that the veteran's visual acuity in October 
2005 was 20/20- in both eyes but was 20/30 in both eyes in 
August 2006.

The RO has evaluated the veteran's disorder under 38 C.F.R. 
§ 4.84a, Diagnostic Code 6018.  Under this section, a maximum 
of 10 percent evaluation is assigned for "other" 
conjunctivitis, with objective symptoms.

Given that this section does not allow for a higher 
evaluation, the Board has also considered the applicability 
of Diagnostic Code 6017, which allows for a minimum  30 
percent evaluation in cases of active trachomatous 
conjunctivitis.  The veteran's disorder, however, has been 
characterized as blepharoconjunctivitis and catarrhal 
conjunctivitis, with no indication of trachomatous 
conjunctivitis.

The Board has also considered the applicability of Table V of 
38 C.F.R. § 4.84a, concerning ratings on the basis of central 
visual acuity.  This table, however, encompasses visual loss 
of at least 20/40 in one or both of eyes, which has not been 
shown in this case.  Rather, the veteran's worst corrected 
visual findings include 20/30-, 20/30+, and 20/30+2 in the 
right eye and 20/30+ and 20/30+2 in the left eye.  Table V 
thus also does not allow for a higher evaluation in this 
case.

In applying the above diagnostic codes, the Board notes that, 
contrary to the veteran's assertions, there is no suggestion 
in Part 4 that separate evaluations should be assigned for 
each eye.  In this regard, the Board notes that several 
diagnostic codes (e.g., Diagnostic Codes 6020-6022, 6025) 
reflect that the distinction between a bilateral and a 
unilateral disability marks the difference between a 10 
percent evaluation and a 20 percent evaluation.  Neither this 
type of distinction nor the application of separate 
evaluations are specifically sanctioned under Diagnostic Code 
6018, however.  Accordingly, the Board finds no legal basis 
for separate evaluations for each eye.

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected eye disorder has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Overall, the criteria for an evaluation in excess of 10 
percent for chronic blepharoconjunctivitis of both eyes, with 
chronic tearing, have not been met.  Moreover, there exists 
no legal basis for assignment of separate evaluations for 
each eye, as asserted by the veteran.  Accordingly, the 
appeal must be denied.  38 C.F.R. § 4.7.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
chronic blepharoconjunctivitis of both eyes, with chronic 
tearing, to include the question of whether separate 
evaluations are warranted for both eyes, is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


